NOTICE OF ALLOWANCE

Acknowledgements

1.	This notice of allowance addresses broadening reissue U.S. Application No. 17/152,753 (“instant application”).  Examiners find the actual filing date of the instant application is January 19, 2021. Because the instant application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.
2.	The instant application is a broadening reissue application of U.S. Patent No. 10,182,702, (“‘702 Patent”) issued Jan. 22, 2019. The ‘702 Patent was filed on Mar. 3, 2016 as U.S. Application No. 15/060,574 (“574 Application”), titled “LIGHT-EMITTING APPARATUS INCLUDING PHOTOLUMINESCENT LAYER”.
3.	Examiners do not find any certificates of correction, ongoing/previous proceedings before the Office, or current ongoing litigation involving the ‘702 Patent.
4.	The ‘702 Patent issued with claims 1-31 (“Patented Claims”). The amendment filed February 17, 2022 ("FEBRUARY 2022 CLAIM AMENDMENTS") has been entered and claims 32-51 are added.
5.	Claims 1-51 are pending and examined and are grouped as follows:
claims 1-17;
claims 18-21;
claims 22-25;
claims 26-27 and 29;
claims 28 and 30-31;
claims 32-41; and
claims 42-51.


Priority Claims
6.	Examiners find the instant application claims foreign priority to:
	(JP) 2015-050681 filed Mar. 13, 2015
	(JP) 2015-169024 filed Aug. 28, 2015.

AIA  First Inventor to File (“AIA -FITF”) or ‘First to Invent’
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Remarks filed February 17, 2022
--Claim Objections--
8.	The FEBRUARY 2022 CLAIM AMENDMENTS have overcome the claim objections. Thus, they are withdrawn.
--§112 Claim Rejections--
9.	The FEBRUARY 2022 CLAIM AMENDMENTS have overcome the claim rejections. Thus, they are withdrawn.



Allowable Subject Matter
10.	Claims 1-51 are allowed.
As to claims 1-31, the prior art does not disclose or make obvious “the surface structure has projections or recesses or both with a shorter period than the wavelength λa in air and limits a directional angle of the first light having the wavelength λa in air” in combination with the other limitations of the claims.
As to claims 32-41, the prior art does not disclose or make obvious “the surface structure includes at least one periodic structure with a period pa for limiting a directional angle of the first light having the wavelength λa in air, and the period pa is shorter than the wavelength λa in air” in combination with the other limitations of the claims.
As to claims 42-51, the prior art does not disclose or make obvious the following in combination with the other limitations of the claim:
    PNG
    media_image1.png
    107
    640
    media_image1.png
    Greyscale
 

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the Examiner, or as to the status of this proceeding, should be directed to Deandra M. Hughes at (571) 272-6982, SPE Andrew Fischer at (571) 272-6779, or the Central Reexamination Unit at (571) 272-7705.


/DEANDRA M HUGHES/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
Conferees:
	
/CHRISTINA Y. LEUNG/Primary Examiner, Art Unit 3991                                                                                                                                                                                                        
/TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991